2022 IL 126645



                                           IN THE
                                  SUPREME COURT
                                              OF
                            THE STATE OF ILLINOIS




                                      (Docket No. 126645)

     THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v. DONALD LEIB, Appellant.


                                  Opinion filed June 16, 2022.



           JUSTICE OVERSTREET delivered the judgment of the court, with opinion.

          Justices Garman, Theis, Michael J. Burke, and Carter concurred in the judgment
       and opinion.

           Chief Justice Anne M. Burke dissented, with opinion, joined by Justice Neville.



                                           OPINION

¶1         Defendant, Donald Leib, was charged in the circuit court of Cook County with
       being a child sex offender in a school zone in violation of section 11-9.3(a) of the
       Criminal Code of 2012 (Code). 720 ILCS 5/11-9.3(a) (West 2014). Following a
       bench trial, the circuit court found defendant guilty and sentenced him to one year
       in prison. He appealed, arguing that he was not proven guilty beyond a reasonable
     doubt because the State failed to establish that he was on “real property comprising
     any school” (see id.). In the alternative, defendant argued that, even if the property
     at issue was properly considered “real property comprising any school,” the State
     failed to establish that defendant knew he was on such property. The appellate court
     affirmed (2020 IL App (1st) 170837-U), and we allowed defendant’s petition for
     leave to appeal. Ill. S. Ct. R. 315 (eff. Oct. 1, 2020). For the following reasons, we
     affirm the appellate court’s judgment.


¶2                                     BACKGROUND

¶3       In September 2015, the State charged defendant with knowingly being present
     on real property comprising any school when persons under the age of 18 are
     present in the building or on the grounds. See 720 ILCS 5/11-9.3(a) (West 2014).
     Defendant executed a jury trial waiver, and a bench trial was held before the circuit
     court of Cook County on December 5, 2016.

¶4       At defendant’s trial, the pastor of Queen of Martyrs Parish, Reverend Edward
     Mikolajczyk, testified for the State regarding the general layout of the parish’s
     property. He testified that the parish includes a church at 103rd Street and Central
     Park Avenue, a school with a connected gym building at 3550 West 103rd Street,
     and a rectory at 10233 Central Park Avenue. He further testified that the parish
     owns a parking lot (the St. Louis Avenue parking lot), which is located at 103rd
     Street and St. Louis Avenue, across the street adjacent to the gym. Reverend
     Mikolajczyk acknowledged that the school’s name is not displayed on the gym
     building but testified that the St. Louis Avenue parking lot, although located across
     the street from the gym building, is school property.

¶5       Reverend Mikolajczyk also testified that the parish was hosting an annual
     festival between September 24 and September 26, 2015. He stated that the festival,
     which included a carnival with rides for children in the St. Louis Avenue parking
     lot, was a combined fundraiser for the parish church and school. Reverend
     Mikolajczyk testified that the festival’s flyer advertised the event to be “under [the]
     auspices of Queen of Martyrs” and that, although the flyer did not refer directly to
     the school, “people underst[oo]d that as being the parish and the school fundraiser.”




                                              -2-
¶6        Defense counsel then showed Reverend Mikolajczyk several photographs of
     the buildings comprising the parish complex, which were admitted into evidence.
     Reverend Mikolajczyk identified the grounds of the parish and the school, a parking
     lot immediately behind the school, and the St. Louis Avenue parking lot, which is
     across St. Louis Avenue from the gymnasium. He acknowledged that the
     gymnasium building contained lettering identifying it as “Queen of Martyrs John
     Vitha Hall” and did not contain any lettering or markings indicating that it is a
     gymnasium or part of a school.

¶7       Reverend Mikolajczyk identified a photograph of a sign located in a corner of
     the St. Louis Avenue parking lot, which reads “Queen of Martyrs Bingo” and gives
     the information regarding when bingo is held. He then testified that bingo is held
     in the gymnasium building on Thursday evenings and children are not invited.
     Finally, he testified that, while a third party would need to ask permission from the
     church to use the parking lot, the school would not need permission from the church
     because “the church and the school are synonymous so if there’s something that
     needs to be used by the school and it [a]ffects the parking lot *** the church would
     take care of that.”

¶8       Kathleen Tomaszewski testified that in 2015 she was the principal of Queen of
     Martyrs School, which served pre-kindergarten through eighth grade. She testified
     that, to her knowledge, the festival was a fundraiser for the school and parish and
     consisted of a carnival, games, food, entertainment, and raffle. The carnival and
     rides for the younger children were in the St. Louis Avenue parking lot, and the
     street between the St. Louis Avenue parking lot and the gymnasium was blocked
     off as well for the festival. Other parts of the festival were in the alley between the
     school building/gymnasium and a parish convent, leading to the parking lot directly
     behind the school. All the festival areas were thus open and connected to each other.
     Ms. Tomaszewski testified that she did not know defendant, he was not the parent
     or guardian of a student, and he was not given permission to come to the school.

¶9      During cross-examination, Tomaszewski acknowledged that the festival was
     open to the public, its proceeds supported the school and church, and the flyer
     advertising “Queen of Martyrs Fest” did not mention the school. She noted,
     however, that the flyer stated there were “children[’]s games in the St. Joe’s room,”
     which she testified is located inside the school. She testified that, while the sign in




                                              -3-
       the St. Louis Avenue parking lot advertising bingo does not mention the school, the
       church gives some of the bingo proceeds to the school. Tomaszewski further
       testified that she told a defense investigator in August 2016 that the school did not
       then use the St. Louis Avenue parking lot for recess, only for student drop off and
       pickup, parking for athletic events, scout meetings, and car washes. She stated that
       she did not believe there was a sign indicating that it was the lot where children
       were dropped off. In fact, she testified that, other than the bingo sign, there was no
       other signage on the lot that would indicate that it is school property.

¶ 10       Defendant’s neighbor, Jeanne Cassidy, testified for the State that on the evening
       of September 26, 2015, she attended the annual Queen of Martyrs Fest and observed
       defendant standing in front of a carnival ride in the St. Louis Avenue parking lot.
       Knowing defendant to be a registered sex offender, Cassidy informed a uniformed
       police officer who was attending the festival of defendant’s presence and showed
       the officer a photograph of defendant on her phone. Cassidy watched the officer
       escort defendant out of the festival, and later that evening, Cassidy filed a police
       report. Cassidy testified that when she informed defendant the next morning that
       she had filed the report, he responded that he “understood what [her] concerns
       were.” She testified on cross-examination that, although she is not a parishioner of
       the church, she identified the carnival as “the school carnival.” She admitted,
       however, that on direct examination she had identified it as “the Queen of Martyrs
       Parish Carnival.” Finally, she testified that she never saw defendant on the side of
       St. Louis Avenue on which the gymnasium is located.

¶ 11       Chicago police officer Daniel McGreal testified that he attended the Queen of
       Martyrs Fest to see his family during his shift that evening. Officer McGreal
       described the event as a carnival held by the school, Queen of Martyrs, and the
       church that is located on that corner, which extended through the back of the school
       into a parking lot in the back on St. Louis Avenue. He testified that there were other
       rides for kids behind the gymnasium and the school “and then you walk through a
       door that goes through the school to the back parking lot,” where there were bands
       and food vendors.

¶ 12       Officer McGreal stated that, as he was walking through the St. Louis Avenue
       parking lot, Jeanne Cassidy approached and notified him that defendant was at the
       festival. Eventually, Officer McGreal confronted defendant, requested




                                               -4-
       identification, and asked defendant to walk to his squad car while he ran
       defendant’s information. Officer McGreal told defendant that “he shouldn’t be
       here, and [defendant] agreed” and left without incident.

¶ 13       Following Officer McGreal’s testimony, the parties stipulated that defendant
       was convicted in 2007 of child abduction pursuant to section 10-5(b)(10) of the
       Code (720 ILCS 5/10-5(b)(10) (West 2006)), for attempting to lure a child under
       the age of 16 years into a vehicle without parental consent. A certified statement of
       defendant’s conviction, from the circuit court of Cook County, was admitted into
       evidence.

¶ 14       After the State rested, defendant filed a motion for a directed verdict, arguing
       that the State had not established beyond a reasonable doubt that defendant knew
       the St. Louis Avenue parking lot is “real property comprising any school,” when
       “for all appearances” the parking lot is church property. Defense counsel argued
       that the St. Louis Avenue parking lot “at best” may have been used by students but
       that “dual usage” did not suggest that the lot is school property. The State responded
       that the festival was a school fundraiser on property used for school functions. The
       circuit court denied the motion.

¶ 15       Thereafter, defendant called Robert Pellegrini, chairperson of the Queen of
       Martyrs Fest planning committee and a parishioner of 47 years. Pellegrini identified
       a photograph of the St. Louis parking lot with the bingo sign on the corner.
       Pellegrini acknowledged that the flyer did not state that the festival was for a
       “school purpose” and described the St. Louis Avenue parking lot as the “school,
       church, parish parking lot.”

¶ 16       Defendant’s brother, Robert, testified that he invited defendant to attend the
       festival with him and his family. A parishioner of Queen of Martyrs for seven years,
       Robert testified that he believed the St. Louis Avenue parking lot is “part of the
       church” and “not school property.” Robert testified that he was aware that his
       brother is not supposed to be around children in a school area and claimed that he
       would not have brought defendant if he did not believe the festival was a church
       function and on church property.

¶ 17      Irene Ahern Smith, the business manager at Queen of Martyrs Parish for 20
       years, similarly testified that the St. Louis Avenue parking lot where the carnival




                                               -5-
       was held is owned by the Queen of Martyrs Parish and that “[y]ou can’t really
       differentiate between the parish and the church or the church and the school because
       the Federal Government identifies us under one Federal ID number. *** We’re all
       one Federal ID number.”

¶ 18       Defendant also presented the stipulated testimony of Evergreen Park detective
       Anthony Signorelli that his police report of the offense described the “place of
       incident” as a “church, synagogue, or *** temple.” The defense also moved to
       admit its exhibits, including the photographs of the parish complex, into evidence,
       which the circuit court permitted.

¶ 19       The circuit court found defendant guilty of being a child sex offender
       knowingly present on real property comprising any school. 720 ILCS 5/11-
       9.3 (West 2014). The circuit court noted that, although the defense theory of the
       case was that a difference existed between school and church property, Reverend
       Mikolajczyk was “pretty clear” that it was “all one.” The circuit court also noted
       that the title of section 11-9.3 of the Code included the phrase “[p]resence within
       [a] school zone by a child sex offender” (see id.) and that testimony established St.
       Louis Avenue was blocked off for the festival, which to the circuit court meant that
       the St. Louis Avenue parking lot was part of the school zone for the day.

¶ 20       Defendant filed a posttrial motion requesting a new trial, in which he argued
       that the circuit court improperly found the word “zone” important, when that word
       was only mentioned in the title of the statute, not the section under which he was
       charged and convicted. Defendant also argued that the circuit court improperly
       focused on what he “should have known,” rather than what he knew. The circuit
       court denied defendant’s motion. After a sentencing hearing, the circuit court
       sentenced defendant to 12 months in prison.

¶ 21       On appeal, defendant argued his conviction should be reversed because the
       State did not prove beyond a reasonable doubt that the St. Louis Avenue parking
       lot is “real property comprising any school.” In the alternative, he argued that, if
       the St. Louis Avenue parking lot constituted school property within the meaning of
       the statute, the State nonetheless failed to prove his knowledge beyond a reasonable
       doubt.




                                               -6-
¶ 22        In a split decision, the appellate court affirmed. 2020 IL App (1st) 170837-U.
       As a matter of law, the appellate court found that, because the Code’s “definition
       of school includes its grounds, i.e., the area around and belonging to school
       buildings,” “the parking lot of a school would qualify as part of the school grounds”
       and, thus, as “ ‘real property comprising any school.’ ” Id. ¶ 26. The majority
       further rejected defendant’s argument that real property comprising any school
       must be contiguous with the school (i.e., not separated by a public street), reasoning
       that defendant’s interpretation runs “counter to [both] the statute’s intent[ ] to
       prevent the presence of child sex offenders on school grounds where children
       congregate” and “the reality of urban school campuses.” Id. ¶ 27. The majority then
       found that, “taking the evidence in the light most favorable to the State, a rational
       trier of fact could have found that the St. Louis [Avenue] parking lot qualified” as
       school property: among other things, the “evidence established that it was used for
       student dropoff and pickup, recess, and parking for athletic events, scout meetings,
       and car washes.” Id. ¶ 28.

¶ 23       As to the knowledge element of section 11-9.3(a), the majority held that “a
       rational trier of fact could have found that defendant knew that he was present on
       real property comprising a school.” Id. ¶ 31. The majority based its reasoning on
       multiple witnesses testifying that the school and the church were a single entity,
       that the festival’s purpose was to raise funds for a parish that included a parochial
       elementary school, and that “ ‘hundreds’ of children were present.” Id.

¶ 24       Presiding Justice Mikva dissented, arguing that, although the parking lot where
       the festival occurred was part of the grounds of the school and that defendant was
       prohibited from being there under section 11-9.3(a), the State failed to prove
       beyond a reasonable doubt that defendant knew he was on real property comprising
       any school. Id. ¶¶ 38-46 (Mikva, P.J., dissenting). We granted defendant’s petition
       for leave to appeal. See Ill. S. Ct. R. 315 (eff. Oct. 1, 2019).


¶ 25                                       ANALYSIS

¶ 26      On appeal, this court is asked to resolve two issues: (1) whether the St. Louis
       Avenue parking lot is properly considered “real property comprising any school”
       within the meaning of section 11-9.3(a) of the Code (720 ILCS 5/11-9.3(a) (West
       2014)) and, (2) if so, whether the evidence is sufficient to prove that defendant was



                                               -7-
       present on the St. Louis Avenue parking lot knowing that it was “real property
       comprising any school” on the evening in question. We address these issues in turn.


¶ 27                            “Real Property Comprising Any School”

¶ 28       The parties agree that the issue of whether property constitutes “real property
       comprising any school” for the purposes of section 11-9.3(a) of the Code (id.) is a
       question of first impression in Illinois. 1 Issues of statutory construction are
       questions of law subject to de novo review. In re Jarquan B., 2017 IL 121483, ¶ 21.
       The primary objective of statutory interpretation is to ascertain and give effect to
       the intent of our legislature. Id. ¶ 22. This inquiry begins with examining the plain
       and ordinary meaning of the statutory language, which is the surest and most
       reliable indicator of legislative intent. Id. We construe the statute as a whole and
       afford the language of the statute its plain and ordinary meaning. People v. Legoo,
       2020 IL 124965, ¶ 14. Where that language is clear and unambiguous, we must
       apply the statute without further aids of statutory construction. Id. Thus, we begin
       our analysis with the language of section 11-9.3(a) of the Code, which provides, in
       relevant part, as follows:

           “It is unlawful for a child sex offender to knowingly be present in any school
           building, on real property comprising any school, or in any conveyance owned,
           leased, or contracted by a school to transport students to or from school or a
           school related activity when persons under the age of 18 are present in the
           building, on the grounds or in the conveyance ***.” (Emphases added.) 720
           ILCS 5/11-9.3(a) (West 2014).

¶ 29      Defendant argues that the St. Louis Avenue parking lot does not constitute “real
       property comprising any school” because it is separated from the school building
       and connected gymnasium building by a public street and, thus, is not contiguous
       with the school buildings. In support of his argument, defendant cites three cases
       from other jurisdictions. Of course, while this court is open to consideration of such

           1
             We note that while this case was on appeal before this court the Appellate Court, Second
       District, found that a high school field house parking lot was “real property comprising any school”
       for purposes of section 11-9.3(a) of the Code (720 ILCS 5/11.9.3(a) (West 2018)). People v. Lowe,
       2022 IL App (2d) 190981, ¶ 1.




                                                      -8-
       cases to benefit from any wisdom that may be contained therein, we are not bound
       by those decisions insofar as their applicability is argued on issues relating solely
       to state law. Sundance Homes, Inc. v. County of Du Page, 195 Ill. 2d. 257, 276
       (2001). With these principles in mind, we turn to these three cases.

¶ 30       In two of the cases cited by defendant, courts in other states found that property
       that was contiguous to the school did constitute “property comprising any school”
       for the purposes of those states’ statutes, which prohibited certain activities within
       1000 feet of such property. See Commonwealth v. Paige, 768 N.E.2d 572, 573-74
       (Mass. App. Ct. 2002); State v. Peterson, 490 N.W.2d 53, 53 (Iowa 1992).
       However, we note that a holding that contiguous property does qualify as “property
       comprising any school” is not tantamount to a holding that property that is not
       contiguous cannot qualify as “property comprising any school.” Accordingly, we
       find these cases to be of little value in evaluating the case before us.

¶ 31       In the third case cited by defendant, a Florida appellate court found, with little
       analysis, that “an overflow parking lot owned by a school” (but separated from it
       by a soccer field) was not “property comprising any school” under Florida law
       prohibiting the purchase of cocaine within 1000 feet of such property. Stamps v.
       State, 620 So. 2d 1033, 1033 (Fla. Dist. Ct. App. 1993). In so holding, the court
       reasoned that the terms “own” and “comprise” are not synonymous and that the rule
       of lenity applied. For the following reasons, we find Stamps to be unpersuasive to
       our analysis of section 11-9.3 of the Code.

¶ 32        While section 11-9.3(c)(4) of the Code (720 ILCS 5/11-9.3(d)(15) (West 2014))
       defines the term “school” as “a public or private preschool or elementary or
       secondary school,” the phrase “real property comprising any school” is undefined
       in the statute. In this situation, we may look to the dictionary to discern an undefined
       term’s plain and ordinary meaning. Cooke v. Illinois State Board of Elections, 2021
       IL 125386, ¶ 78. In doing so, we note that the plain meaning of the word
       “comprising” is not synonymous with “contiguous.” For property to be
       “contiguous” with a school, it must be “touching along a boundary or at a point.”
       Merriam Webster Online Dictionary, https://www.merriam-webster.com/
       dictionary/contiguous (last visited Apr. 26, 2022) [https://perma.cc/UY3J-TQZS].
       In contrast, property can be “comprising” a school in multiple situations, as
       “comprising” has multiple meanings. See Merriam Webster Online Dictionary,




                                                -9-
       https://www.merriam-webster.com/dictionary/comprise (last visited Apr. 26, 2022)
       [https://perma.cc/DX7W-TWML]. Under these definitions, property can be
       “comprising” a school if (1) it is “made up of” the school, (2) it constitutes the
       school, or (3) it is “include[d] especially within a particular scope” of the school.
       Id. Thus, there is nothing in the plain language of the statute that requires that
       property be contiguous with the school for it to be within the scope of the statute’s
       requirements.

¶ 33       In interpreting a statute, each word, clause, and sentence must be given a
       reasonable construction, if possible. See Slepicka v. Illinois Department of Public
       Health, 2014 IL 116927, ¶ 14. We agree with the State that, by providing that a sex
       offender is prohibited from being present on “real property comprising any school”
       when children are present “on the grounds,” the legislature intended that these terms
       refer to the same area. Any other construction would defy logic. The applicable
       definitions of the term “grounds” include (1) “an area used for a particular purpose”
       and (2) an “area around and belonging to a house or other building.” Merriam
       Webster Online Dictionary, https://www.merriam-webster.com/dictionary/grounds
       (last visited Apr. 26, 2022) [https://perma.cc/EQ5P-E5HL].

¶ 34       Here, there is evidence that the St. Louis Avenue parking lot is used for school
       purposes and is owned by the parish, which owned the church and school. In
       addition, there is evidence that the church and school were connected to each other
       and considered to be synonymous. Accordingly, we find that the St. Louis Avenue
       parking lot is “real property comprising any school” for purposes of section 11-
       9.3(a) of the Code. 720 ILCS 5/11-9.3(a) (West 2014). Having determined that the
       St. Louis Avenue parking lot is a prohibited location for a sex offender pursuant to
       section 11-9.3(a), we next consider whether the evidence was sufficient to support
       defendant’s conviction.


¶ 35                               Sufficiency of the Evidence

¶ 36       In reviewing the sufficiency of the evidence in a criminal case, our inquiry is
       whether, after viewing the evidence in the light most favorable to the prosecution,
       any rational trier of fact could have found the essential elements of the offense
       beyond a reasonable doubt. People v. Brand, 2021 IL 125945, ¶ 58. It is the
       responsibility of the trier of fact to resolve conflicts in the testimony, to weigh the



                                               - 10 -
       evidence, and to draw reasonable inferences from basic facts to ultimate facts.
       People v. Siguenza-Brito, 235 Ill. 2d 213, 224 (2009). Regardless of whether
       defendant received a bench or jury trial, a criminal conviction will not be set aside
       unless the evidence is so improbable or unsatisfactory as to create a reasonable
       doubt of defendant’s guilt. Id. at 225.

¶ 37       Here, defendant argues that the evidence was insufficient to convict him
       because there was no evidence that, by attending the carnival on the St. Louis
       Avenue parking lot, he was “knowingly” on “property comprising any school.”
       Pursuant to section 4-5 of the Code (720 ILCS 5/4-5 (West 2014)) a person acts
       knowingly when he is consciously aware that the circumstances described by the
       statute defining the offense exist. Moreover, knowledge of a material fact includes
       awareness of the substantial probability that the fact exists. Id. Thus, if there is
       circumstantial evidence in the record from which a reasonable fact-finder could
       find that defendant had an awareness of the substantial probability that the St. Louis
       Avenue parking lot was part of the grounds of the Queen of Martyrs Parish school,
       then we will not disturb the circuit court’s judgment. Knowledge is often proven by
       circumstantial evidence rather than direct proof because it is the mental element of
       an offense and, as such, is rarely proven by direct evidence. People v. Jasoni, 2012
       IL App (2d) 110217, ¶ 20 (citing People v. Faginkrantz, 21 Ill. 2d 75, 80 (1960)).
       An admission by a defendant is not required for the trier of fact to conclude that a
       defendant had knowledge of something. Id.

¶ 38       With these principles in mind, we review the evidence of record to determine
       whether circumstantial evidence exists that supports a reasonable inference that
       defendant had an awareness of the substantial probability that the St. Louis Avenue
       parking lot is part of the grounds of the Queen of Martyrs Parish school. In so doing,
       we find such evidence in the record. The Queen of Martyrs Parish has a large
       campus consisting of a church, school, and gymnasium. Defendant’s brother had
       been a parishioner there for seven years, and while he testified that he thought the
       St. Louis Avenue parking lot is “church property” and not “school property,” it is
       within the circuit court’s province to determine the credibility of that testimony.
       The reverend testified that people considered the church and school to be
       synonymous, and both Officer McGreal and Ms. Cassidy, who were not
       parishioners, testified consistently with that notion, that they believed the festival
       to be a school function. In addition, the St. Louis Avenue parking lot is located




                                               - 11 -
       closer to the school and gymnasium than it is to the church, which is on the opposite
       side.

¶ 39        The layout of the festival itself also lends support to the proposition that
       defendant was aware of a substantial probability that the St. Louis Avenue parking
       lot is located on school grounds. There were children’s rides in that parking lot, and
       there is evidence that the children’s rides continued across the street, which had
       been blocked off for the festival, to the alley behind the gymnasium and school and
       that the school was open to where one could walk through to the back of the school,
       where there was music and food vendors. In fact, there is testimony in the record
       that all these areas of the festival were open and connected to each other. While the
       evidence showed that defendant stayed in the St. Louis Avenue parking lot, by the
       maps in evidence it can be inferred that he would have been able to see that the
       rides continued across the street and behind the gymnasium and school.

¶ 40       Finally, there is evidence of defendant’s conduct that a reasonable fact-finder
       could find to support the proposition that he was aware of the substantial probability
       that he was present on school grounds. When Officer McGreal told defendant that
       he should not be there, defendant agreed and left without protest. Also, when Ms.
       Cassidy informed defendant the next morning that she had filed a police report, he
       responded that he understood what her concerns were. While there is also evidence
       in the record to suggest that at least some parishioners and members of the public
       understood the St. Louis Avenue parking lot to be “church property,” we will not
       substitute our judgment for that of the circuit court on issues involving the weight
       of the evidence or the credibility of witnesses. See Siguenza-Brito, 235 Ill. 2d at
       224-25. For these reasons, we find that the evidence presented in the bench trial is
       not so improbable or unsatisfactory as to create a reasonable doubt of defendant’s
       awareness of the substantial probability that he was on the grounds of the
       St. Martyrs Parish school when he attended the festival on September 26, 2015.


¶ 41                                     CONCLUSION

¶ 42       For the foregoing reasons, we affirm the decision of the appellate court, which
       affirmed defendant’s conviction for a violation of section 11-9.3(a) of the Code
       (720 ILCS 5/11-9.3(a) (West 2014)).




                                               - 12 -
¶ 43      Judgments affirmed.


¶ 44      CHIEF JUSTICE ANNE M. BURKE, dissenting:

¶ 45       I agree with the majority that a rational trier of fact could have found, viewing
       the evidence in the light most favorable to the State, that the parking lot where
       defendant was present constituted “real property comprising any school” (720 ILCS
       5/11-9.3(a) (West 2014)). I part ways with the majority on its second holding—that
       the trial evidence was sufficient to prove beyond a reasonable doubt that defendant
       was “knowingly” present on real property comprising a school when persons under
       the age of 18 were present. Id. None of the evidence the majority cites is relevant
       or probative of the knowledge element of the offense. The complete lack of
       evidence at trial that defendant either knew or was aware of the substantial
       probability that the St. Louis Avenue parking lot was school property is fatal to the
       prosecution’s case. For this reason, I respectfully dissent.


¶ 46                                       ANALYSIS

¶ 47       Defendant was charged with, and convicted of, violating section 11-9.3(a) of
       the Criminal Code of 2012, which provides: “It is unlawful for a child sex offender
       to knowingly be present *** on real property comprising any school *** when
       persons under the age of 18 are present *** on the grounds ***.” Id.

¶ 48        At trial, defendant’s brother, Robert Leib, testified that he invited defendant to
       attend the “Queen of Martyrs Fest” with Robert’s family on Saturday, September
       26, 2015. On that date, at approximately 8 p.m., Robert; defendant; and Robert’s
       son, daughter, and grandson parked one block away from the fest and walked to a
       parking lot containing carnival rides and games. The parking lot was at the
       northeast corner of 103rd Street and St. Louis Avenue in Evergreen Park, across
       the street from the Queen of Martyrs Parish hall, church, and school. A sign posted
       at the corner of the parking lot advertised bingo and raffles on Thursday evenings
       for the Queen of Martyrs Parish. Witness testimony was uniform that the bingo sign
       was the only sign in the parking lot and there were no other signs indicating what
       the property was used for or who owned the property.




                                               - 13 -
¶ 49       Robert testified that he and defendant went to buy tickets at a ticket booth
       because his grandson wanted to ride a roller coaster. They then met Robert’s
       daughter and grandson in front of the roller coaster. Shortly afterward, a police
       officer approached them and asked defendant whether he was a sex offender. The
       officer then asked them to go with him to his police vehicle across the street. Robert
       testified that he had been a parishioner at Queen of Martyrs Parish for seven years.
       He stated he was aware of his brother’s sex offender restrictions and would not
       have invited him if he did not believe the fest was a church function on church
       property.

¶ 50       One of defendant’s neighbors, Jeanne Cassidy, was at the fest when she saw
       defendant in the parking lot with his family in front of the roller coaster. She
       testified that she knew defendant was a registered sex offender and believed he was
       not allowed to be at the fest. She therefore notified a nearby police officer as to
       defendant’s presence.

¶ 51       Chicago police officer Daniel McGreal testified that, after speaking with
       Cassidy, he approached defendant and asked for his name and identification.
       Defendant cooperated and showed his identification. Officer McGreal asked
       defendant to walk with him to his police vehicle so that he could run his name.
       Defendant did so. A search of defendant’s name did not reveal any warrants or
       information about defendant’s background as a registered sex offender. Officer
       McGreal then testified:

              “So as I talked to him I told him I believe he shouldn’t be here, and he
          agreed. And he agreed to leave.

              Q. And he agreed to leave, and then he did leave that area from the carnival?

              A. Yes, correct.”

¶ 52       Robert testified consistently with Officer McGreal’s testimony as to
       defendant’s actions. He testified that, after Officer McGreal took defendant’s
       information, he “told us to leave because people were uncomfortable we were
       there.” They left immediately afterward.

¶ 53      The following day, Cassidy went to defendant’s house and knocked on his door.
       She told defendant that she had made a formal complaint to the Evergreen Park




                                               - 14 -
       Police Department stating that he was present at the fest. Cassidy testified that
       defendant “said he understood what my concerns were.”

¶ 54       Following the presentation of evidence and closing arguments, the circuit court
       found defendant guilty of the charged offense and sentenced him to one year in
       prison. On appeal, defendant argued that the evidence was insufficient to convict
       him beyond a reasonable doubt. A divided appellate court panel affirmed
       defendant’s conviction. 2020 IL App (1st) 170837-U. This appeal followed.

¶ 55       In a case involving a challenge to the sufficiency of the evidence, such as this
       one, “a reviewing court must determine whether, after viewing the evidence in the
       light most favorable to the State, any rational trier of fact could have found the
       required elements of the crime beyond a reasonable doubt.” People v. Gonzalez,
       239 Ill. 2d 471, 478 (2011).

¶ 56       Section 11-9.3(a) provides, in relevant part, that “[i]t is unlawful for a child sex
       offender to knowingly be present *** on real property comprising any school ***
       when persons under the age of 18 are present *** on the grounds.” (Emphasis
       added.) 720 ILCS 5/11-9.3(a) (West 2014). “The State must present sufficient
       evidence from which an inference of knowledge can be made, and any inference
       must be based on established facts and not pyramided on intervening inferences.”
       People v. Weiss, 263 Ill. App. 3d 725, 731 (1994). Accordingly, if the State failed
       to introduce established facts to prove that defendant knew he was on real property
       comprising a school within the meaning of the statute, defendant’s conviction
       should be overturned.

          “A person knows, or acts knowingly or with knowledge of:

                  (a) The nature or attendant circumstances of his or her conduct,
              described by the statute defining the offense, when he or she is consciously
              aware that his or her conduct is of that nature or that those circumstances
              exist. Knowledge of a material fact includes awareness of the substantial
              probability that the fact exists.

                  (b) The result of his or her conduct, described by the statute defining the
              offense, when he or she is consciously aware that that result is practically
              certain to be caused by his conduct.” 720 ILCS 5/4-5 (West 2014).




                                                - 15 -
¶ 57       A defendant commits an offense “knowingly” when he “knows all of the facts
       that make his conduct illegal.” McFadden v. United States, 576 U.S. 186, 194-95
       (2015). Knowledge may be proven through direct evidence or circumstantial
       evidence. People v. Ortiz, 196 Ill. 2d 236, 260 (2001). Importantly, “knowledge”
       in a criminal prosecution involves conscious awareness; “ ‘knowledge’ is not the
       same as ‘should have known.’ ” People v. Nash, 282 Ill. App. 3d 982, 986 (1996).
       For this reason, at least one court has held that a registered sex offender who
       unknowingly enters a restricted area is not in violation of a statute that prohibits
       “knowingly” being present there, so long as he leaves the area immediately upon
       learning that he is in fact in a restricted area. See Does 1-5 v. Cooper, 148 F. Supp.
       3d 477, 487-88 (M.D.N.C. 2015) (interpreting a North Carolina state statute
       providing that a sex offender cannot “knowingly be at” one of the restricted zones
       specified in the statute (N.C. Gen. Stat. § 14-208.18(a) (2011))).

¶ 58       In this case, the evidence admitted at trial does not support the proposition that
       defendant either knew or was aware of the substantial probability that the St. Louis
       Avenue parking lot was school property. See 720 ILCS 5/11-9.3(a) (West 2014);
       id. § 4-5(a). Indeed, the State introduced no affirmative evidence, either
       circumstantial or direct, to establish defendant’s knowledge of the facts making his
       conduct illegal. Rather, all the evidence introduced at trial refutes that defendant
       was aware he was present on real property comprising a school.

¶ 59       No evidence was introduced at trial of any visible signifiers that would have put
       defendant on notice that he was in a school parking lot. The witnesses uniformly
       testified that there were no signs, banners, or markings of any kind in the vicinity
       of the parking lot indicating that it was school property. The witnesses testified that
       the only sign advertised a church function—bingo and raffles on Thursday
       evenings. In addition, the flyer for the fest advertised the “Queen of Martyrs Fest”
       and listed attractions including live music, food, beer, carnival rides, and games.
       The flyer did not mention the school at all. Nor was there any evidence that
       defendant was familiar with the property or had ever set foot on the property before
       that night. Thus, there were no external, objective indicators that would have
       notified defendant that he was present on property comprising a school.

¶ 60      Despite the total lack of evidence that defendant was aware he was on school
       property, the majority nevertheless reaches the opposite conclusion. The majority




                                               - 16 -
       cites the following evidence: (1) testimony that some witnesses considered the
       parking lot to be school property, (2) the layout of the fest, and (3) the fact that
       defendant left the fest without protest and told Cassidy the next day that he
       understood her concerns. None of this evidence is probative of defendant’s
       knowledge that he was present on school property, let alone sufficient to establish
       the mens rea element of the offense beyond a reasonable doubt. In fact, the
       evidence of defendant’s conduct supports his claim that he was unaware of the
       nature of the parking lot.

¶ 61        The majority first cites the testimony of Reverend Mikolajczyk, who testified
       that “people considered the church and school to be synonymous,” as well as that
       of Officer McGreal and Cassidy, who testified “that they believed the festival to be
       a school function.” Supra ¶ 38. This testimony is not relevant to the issue of
       defendant’s knowledge. “Relevant evidence is evidence having any tendency to
       make the existence of any fact that is of consequence to the determination of the
       action more probable than it would be without the evidence.” People v. Lewis, 165
       Ill. 2d 305, 329 (1995). The fact that several witnesses testified to their personal
       belief that they considered the parking lot to be school property is not relevant to
       defendant’s knowledge. There was no evidence that defendant knew any of the
       State’s witnesses or was privy to their personal beliefs or perceptions as to whether
       the parking lot was school property or church property.

¶ 62        The only scenario in which this testimony might be slightly relevant would be
       if there were evidence that everyone in the parish and neighborhood knew that the
       parking lot was school property. This was clearly not the case. Irene Smith, the
       parish business manager for the past 20 years, testified that the parking lot had been
       considered church property for as long as she had worked there. Robert Pellegrini,
       the chairperson for the fest, testified that the parking lot was a parish lot and the
       fest was a church function. Defendant’s brother, Robert, a parishioner for seven
       years, testified that he considered the parking lot to be the church parking lot. He
       also testified that he would not have invited defendant to the fest had he known that
       the property was school property. Finally, the police report referred to the place of
       incident as a “church, synagogue, or temple.”




                                               - 17 -
¶ 63       Thus, the evidence shows there was considerable disagreement as to the nature
       of the parking lot. On this point, I agree with the dissenting justice in the appellate
       court that

          “[t]he fact that there was a genuine disagreement by disinterested witnesses as
          to whether or not this parking lot was part of a school or part of a church
          undermines any suggestion that [defendant] knew that this was school
          property.*** In short, there is simply no way that [defendant] can be charged
          with knowledge of something which was not marked by any signage and on
          which even the witnesses and the church employees could not agree.” 2020 IL
          App (1st) 170837-U, ¶ 41 (Mikva, P.J., dissenting).

¶ 64       The majority also finds that the location of the parking lot and the layout of the
       fest “lends support to the proposition that defendant was aware of a substantial
       probability that the St. Louis Avenue parking lot is located on school grounds.”
       Supra ¶ 39. The majority cites evidence that there were children’s rides in the
       parking lot, that the rides continued across the street to the alley behind the school,
       and that the school was open to where one could walk through to the back of the
       school, where there were food vendors and music. Supra ¶ 39. The majority finds,
       “[w]hile the evidence showed that defendant stayed in the St. Louis parking lot, by
       the maps in evidence it can be inferred that he would have been able to see that the
       rides continued across the street and behind the gymnasium and school.” Supra
       ¶ 39. This inference is wholly misinformed and unsupported by the evidence.

¶ 65        There was no witness testimony as to whether the school or the other rides were
       visible from the St. Louis Avenue parking lot or whether they were obstructed by
       the parish hall across the street. Nor was there evidence that defendant, specifically,
       was aware of the other areas of the fest or could see the school from the parking
       lot. The majority’s finding that “it can be inferred that [defendant] would have been
       able to see that the rides continued across the street and behind the gymnasium and
       school” (supra ¶ 39) is pure speculation and conjecture. Therefore, no inference
       can be drawn from this evidence. See People v. Jones, 174 Ill. 2d 427, 429-30
       (1996) (a sufficiency of evidence finding must be based on evidence of record and
       not on guess, speculation, or conjecture).

¶ 66      The majority also seems to imply that the fact there were children’s rides in the
       parking lot indicated that it was real property comprising a school. This implication



                                               - 18 -
       is false. The fest was advertised as an event for adults as well as children. The flyer
       listed food, beer, and live music, and the fest was scheduled to end at midnight. It
       was not an event exclusively for children. Moreover, the statute does not bar a
       registered sex offender from attending carnivals or festivals where children and
       children’s rides are present. Accordingly, nothing about the mere fact that the lot
       contained children’s rides would have put defendant on notice that he was on real
       property comprising a school.

¶ 67       The remaining evidence cited by the majority in support of the knowledge
       element is defendant’s actions in agreeing to leave the fest at the request of Officer
       McGreal and telling his neighbor that he understood her concerns. Not only is this
       evidence not probative of defendant’s knowledge, but it supports his defense that
       he was not aware the parking lot was school property. There was no testimony that
       Officer McGreal discussed with defendant the fact that he was on school property.
       Rather, McGreal told defendant that people were “uncomfortable” that he was at
       the fest and that he should not be there. The only reasonable inferences that can be
       drawn from defendant’s conduct are that he agreed he should not be present at a
       place where he was making people uncomfortable and that he complied with the
       officer’s request to leave. Likewise, the only reasonable inference from his
       statement to Cassidy when she knocked on his door and told him she had filed a
       police report is that he understood she was concerned about his presence at the fest.
       No consciousness of guilt can be inferred from these actions or statements.

¶ 68       Defendant simply accompanied his family to a parish fest at his brother’s
       invitation. Defendant was standing out in the open with his family members, in
       plain view of the public, people in the local community, and at least one police
       officer. He displayed no evasiveness and did not attempt to hide or conceal his
       identity. Upon being confronted by Officer McGreal, defendant gave his name and
       showed his identification. He did not flee, nor did he object to the officer running
       his name through the system. He then promptly left the fest as requested.
       Furthermore, the parties stipulated at trial that defendant was compliant with all the
       requirements of the sex offender registration laws for eight years prior to these
       events. None of this evidence would reasonably justify the inference of knowledge
       of the circumstances comprising the offense. On the contrary, defendant’s conduct
       shows a lack of knowledge. See, e.g., Does 1-5, 148 F. Supp. 3d at 487-88 (holding,
       under North Carolina state law, that a registered sex offender who unknowingly




                                               - 19 -
       enters a restricted zone is not in violation of a statute that prohibits “knowingly”
       being present in that zone, so long as he leaves the area immediately upon learning
       that he is in fact in a restricted zone). Thus, this evidence completely contradicts
       the majority’s conclusion that defendant “knowingly” violated the statute.

¶ 69       The majority’s reliance on defendant’s conduct as evidence of his knowledge
       also places defendant in a no-win situation. Typically, where a defendant is
       cooperative and compliant with police instructions, it suggests an absence of
       consciousness of guilt. See, e.g., Ortiz, 196 Ill. 2d at 260 (evidence supporting
       defendant’s lack of culpability included the fact that he allowed police to search his
       vehicle after being told he was free to leave); People v. Chatha, 2015 IL App (4th)
       130652, ¶ 55 (evidence of defendant’s demeanor and willingness to comply with
       sheriff’s requests during investigation buttressed the conclusion that he did not
       know the products he sold contained a controlled substance). By contrast, where a
       defendant is evasive, visibly nervous, conceals his activities, or flees the scene, a
       consciousness of guilt can be inferred by the trier of fact. See, e.g., McFadden, 576
       U.S. at 192 n.1; Ortiz, 196 Ill. 2d at 266; Lewis, 165 Ill. 2d at 349-50; People v.
       Monteleone, 2018 IL App (2d) 170150, ¶ 34; 29 Am. Jur. 2d Evidence § 527 (May
       2022 Update); Hoerauf v. State, 941 A.2d 1162, 1180 (Md. Ct. Spec. App. 2008).

¶ 70       The majority’s holding traps a defendant into a Catch-22, whereby a defendant
       can be charged with knowledge based on his cooperation with a law enforcement
       officer but, presumably, can also be charged with knowledge based on his evasion
       or flight from a law enforcement officer. Under the majority’s holding, a defendant
       has a guilty mind if he complies with police and a guilty mind if he refuses to
       comply. The majority does not support this proposition with caselaw, nor am I
       aware of any caselaw that infers guilt from a defendant’s cooperation with police.
       The implications of the majority’s holding are deeply troubling.

¶ 71       Where a conviction is based on evidence that is so improbable, unconvincing,
       or contrary to human experience as to justify a reasonable doubt of defendant’s
       guilt, it is this court’s duty to reverse the judgment of conviction. Ortiz, 196 Ill. 2d
       at 259, 267. The State failed to meet its burden of proving that defendant either
       knew or was aware of the substantial probability that he was present on property
       comprising a school. Since the State failed to introduce any credible evidence that
       defendant knowingly violated section 11-9.3(a) of the Criminal Code of 2012,




                                                - 20 -
       defendant’s conviction should be reversed. For the foregoing reasons, I respectfully
       dissent.


¶ 72      JUSTICE NEVILLE joins in this dissent.




                                              - 21 -